Fisher, J. Claimant is a duly elected, qualified and acting Judge of the Circuit Court of the Fourth Judicial District of Illinois, which position he has held continuously since his election in June, 1922. Since November 7, 1942, claimant has not appointed a regular court reporter and has been required, on numerous occasions, to secure the services of various competent reporters on a day to day basis where such services were required. Claimant has compensated and paid these reporters from his own funds, all in the sum of $1,159.00, to recover which amount as set forth in detail in the verified complaint, claimant seeks an award. The record consists of the Complaint, Supplemental Complaint, Stipulation, and Statement, Brief and Argument in behalf of respondent. The facts herein are not in dispute. Due to inability to secure the services of a regular court reporter on and after the 7th day of November, 1942, claimant was required, on numerous and various occasions, to engage the services of a court reporter for the purpose of recording proceedings of the court, and claimant paid these reporters from his own funds, all in the amount of $1,159.00. “Bach of the several judges of the Circuit, Superior and City-Courts in this State is authorized to appoint one official shorthand reporter, who shall be skilled in verbatim reporting, and who shall have been a bonafide resident of the State of Illinois for one year, and whose duty shall be as hereinafter specified. * * *” Sec. 163 (a), Chap. 37, Illinois Revised Statutes. Claimant clearly was authorized to appoint an official court reporter. Compensation for the services of such reporter is provided by appropriations from the Treasury of the State of Illinois. We have heretofore held, that upon proper showing an award may be made for the services rendered by a court reporter of the Circuit Court. Shell vs. State, 8 C. C. R. 235. Cox vs. State, 10 C. C. R. 381. Claimant, as an officer or agent of the respondent, has secured services which he was authorized to procure by the respondent; respondent has not paid for the services so secured; and claimant has paid for the said services from his own funds in order to carry on the business before the court. Because of the present existing conditions, claimant has been unable to comply with the directory provisions of the statute regarding appointment of a reporter and, therefore, no payment for the said services has been made by the respondent. It appears that the services of a court reporter were necessary to the claimant and that such services were actually rendered. It further appears that had a regular court reporter been appointed, far greater sums than that now asked by the claimant would have been expended by the respondent for the services rendered. As this court has previously held that an award may be had for the services rendered by a court reporter, and the claimant was authorized by statute to procure said services, for which respondent has not paid, claimant is entitled to be reimbursed for his reasonable expenditures shown to have been made therefor. An award is therefore entered in favor of the claimant, Franklin R. Dove, in the sum of One Thousand One Hundred Fifty-nine Dollars ($1,159.00).